487 F.2d 517
George R. SCHERER and Carolyn D. Scherer, his wife,Plaintiffs-Appellants,v.AMERICAN CYANAMID COMPANY et al., Defendants-Appellees.
No. 72-3730.
United States Court of Appeals,Fifth Circuit.
Dec. 4, 1973.

John J. Cosner, Jr., Gordon W. Matheny, Hammond, La., Hugh Miracle, Seattle, Wash., for plaintiffs-appellants.
H. Martin Hunley, Jr., New Orleans, La., for defendants-appellees.
Before TUTTLE, DYER and MORGAN, Circuit Judges.
PER CURIAM:


1
In this products liability case, involving serious injury to plaintiff from defendant's drug, the only question is the correctness of the district court's decision holding the action barred by the applicable statute of limitations, Sections 3536 and 3537 of the Louisiana Civil Code.  We find no conflict of evidence touching on this matter which would warrant submission to the jury of the question of concealment by the defendant which would toll the statute.  Cf. R. J. Reynolds Tobacco Co. v. Hudson, 314 F.2d 776 (5th Cir. 1963); Breaux v. Aetna Casualty & Surety Co., 272 F.Supp. 668 (E.D.La.1967).


2
The judgment is affirmed.